ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
United Space Alliance, LLC                    )       ASBCA No. 60520
                                              )
Under Contract No. NNJ06VAO IC et al.         )

APPEARANCES FOR THE APPELLANT:                        Terry L. Albertson, Esq.
                                                      Stephen J. McBrady, Esq.
                                                      Robert A. Burton, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Peter M. Casey, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Boston, MA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 August 2016


                                                  .? MARK.ii.STE~
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60520, Appeal of United Space
Alliance, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals